Court of Appeals
                        Fifth District of Texas at Dallas
                                          MANDATE

TO THE COUNTY CRIMINAL COURT NO. 4 OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 18th day of August, 2015, the
cause on appeal to revise or reverse the judgment between

THE STATE OF TEXAS, Appellant                       On Appeal from the County Criminal Court
                                                    No. 4, Dallas County, Texas
No. 05-14-01246-CR         V.                       Trial Court Cause No. MA13-05080.
                                                    Opinion delivered by Justice Whitehill.
MARK CLAYTON TATOM, Appellee                        Justices Francis and Lang-Miers
                                                    participating.

was determined; and this Court made its order in these words:

       On the Court’s own motion, we WITHDRAW the opinion and VACATE the judgment
of April 14, 2005.
      Based on the Court’s opinion of this date, the trial court’s order is REVERSED and the
cause REMANDED for further proceedings consistent with this opinion.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 2nd day of October, 2015.




                                                                      LISA MATZ, Clerk